DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,4-6,9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Petrovskaya (US 20170352192 A1) 

Regarding claim 1, Petrovskaya discloses a method for rendering an augmented reality scene on a mobile computing device ([0068] systems and methods for acquiring and applying a depth determination of an environment in e.g., various augmented reality applications), comprising: 
tracking a real-world scene and/or a viewpoint of a user with one or more event-based vision sensors ([0086] The AR developer's application may also have access to tracking routines at block 425. These tracking routines may allow the AR program to determine the pose of an AR device in the environment represented by the 3D representation); and 
([0313] Consider a boundary between two objects of different color. Human eyes and cameras both will mix the colors on the boundary, so the objects appear slightly blended. To simulate this effect for virtual objects, a small amount of blur can be applied to the entire image after rendering both real and virtual content.).

Regarding claim 2, Petrovskaya discloses wherein the tracking of the real- world scene and/or the tracking of the viewpoint of the user comprises: determining whether the viewpoint of the user has been displaced based on a front event-based vision sensor of the one or more event-based vision sensors ([0172] Global Localization may be performed to initialize the tracker at the beginning of regular AR operation or whenever the tracker gets lost.); and 
if deemed necessary based on event data from the front event-based vision sensor; and acquiring additional information to update the viewpoint ([0192] The tracker can either attempt to restart from the same pose for the next data scan D.t+1, or it may require re-initialization using Global Localization techniques).

Regarding claim 4, Petrovskaya discloses wherein the tracking of the real-world scene and/or the tracking of the viewpoint of the user comprises: determining whether an object in the scene has moved based on a rear event- based vision sensor of the one or more event-based vision sensors; and if deemed necessary; and acquiring additional information to update the scene map ([0094] The virtual model has an origin 725 relative to which objects, such as the chair 705b may be oriented. While there is no “central frame of reference” in the physical world to facilitate understanding, one may consider a “real-world” coordinate frame having an origin).

Regarding claim 5, Petrovskaya discloses wherein the additional information is generated by a rear depth sensor and/or a rear camera ([0069] how the camera (e.g., a depth capturing camera such as an RGBD sensor—one will recognize that some embodiments may employ a depth sensor without RGB capture capability) is positioned with respect to the model or some static reference coordinate system (“world coordinates”)).

Regarding claim 6, Petrovskaya discloses wherein the tracking of the real-world scene and/or the tracking of the viewpoint of the user comprises: determining whether a pose of the mobile computing device has changed based on information from an inertial measurement unit and/or a rear event- based vision sensor of the one or more event-based vision sensors ([0091] . An example IMU sensor which may be used is a “VectorNav VN100”); and 
acquiring additional information from a rear depth sensor and/or a rear camera and/or a rear event-based vision sensor to update a scene map ([0120] to assist with the first frame positioning, the IMU down vector (as measured, e.g., by accelerometers in the captured device) may be aligned with the Z axis.).

Regarding claim 9, Petrovskaya discloses wherein the mobile computing device is a smartphone or tablet computing device ([0068] device (e.g., a tablet device, a mobile phone device, etc.)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3,7,10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrovskaya (US 20170352192 A1) in view of Newman (US 20150123966 A1)

Regarding claim 3, Petrovskaya is silent to wherein the additional information is generated by a front depth sensor and/or a front camera.

Newman discloses wherein the additional information is generated by a front depth sensor and/or a front camera (the head location one can use SDKs and software libraries that usually use the front camera(s) of the device for this purpose)

Petrovskaya and Newman are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the RGB Depth camera of Petrovskaya to include wherein the additional information is generated by a front depth sensor and/or a front camera as described by Newman.



Therefore, it would have been obvious to combine Petrovskaya and Newman to obtain the invention as specified in claim 3.

Regarding claim 7, Petrovskaya is silent to wherein the event-based vision sensors detect OFF-events as discrete decreases in light intensity and/or ON-events as discrete increases in light intensity for pixels of the event-based vision sensors.

 Newman discloses wherein the event-based vision sensors detect OFF-events as discrete decreases in light intensity and/or ON-events as discrete increases in light intensity for pixels of the event-based vision sensors ([0123] visual analysis software will see `slow` lighting changes which it may be able to deal with rather than disturbing high frequency light intensity changes, [0124] If the light intensity is low, the tracking software module may turn on the LED to light the tracked object.).

Petrovskaya and Newman are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the RGB Depth camera of Petrovskaya to include wherein the event-based vision sensors detect OFF-events as discrete decreases in light intensity and/or ON-events as discrete increases in light intensity for pixels of the event-based vision sensors as described by Newman.



Therefore, it would have been obvious to combine Petrovskaya and Newman to obtain the invention as specified in claim 7.

Regarding claim 10, Petrovskaya discloses a mobile computing device ([0068] systems and methods for acquiring and applying a depth determination of an environment in e.g., various augmented reality applications), comprising: 

a rear sensor assembly ([0069] , a depth capturing camera such as an RGBD sensor—one will recognize that some embodiments may employ a depth sensor without RGB capture capability); 
a display ([0072] virtual objects in an augmented reality context (e.g., where a user holds a tablet, headpiece, head-mounted-display, or other device capable for capturing an image and presenting it on a screen); and 
a processor assembly monitoring the front sensor assembly and the rear sensor assembly and executing ([0435] The computing system 6300 may include one or more central processing units (“processors”))
an augmented reality app for rendering an augmented reality scene on the display, wherein the processor assembly tracks a real-world scene and/or a viewpoint of a user with one or more event-based vision sensors of the front sensor assembly and/or the rear sensor assembly ([0086] The AR developer's application may also have access to tracking routines at block 425. These tracking routines may allow the AR program to determine the pose of an AR device in the environment represented by the 3D representation), and 
([0313] Consider a boundary between two objects of different color. Human eyes and cameras both will mix the colors on the boundary, so the objects appear slightly blended. To simulate this effect for virtual objects, a small amount of blur can be applied to the entire image after rendering both real and virtual content.).

Newman discloses a front sensor assembly;  (the head location one can use SDKs and software libraries that usually use the front camera(s) of the device for this purpose)

Petrovskaya and Newman are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the RGB Depth camera of Petrovskaya to include a front sensor assembly as described by Newman.

 The motivation for doing so would have been to render a virtual object responsive to a specific trigger and at least partially in accordance with a context state of the device (Newman,[0006]).

Therefore, it would have been obvious to combine Petrovskaya and Newman to obtain the invention as specified in claim 10.

Regarding claim 11, Petrovskaya discloses wherein the tracking of the real- world scene and/or the tracking of the viewpoint of the user comprises: determining whether the viewpoint of the user has ([0172] Global Localization may be performed to initialize the tracker at the beginning of regular AR operation or whenever the tracker gets lost.); and 
if deemed necessary based on event data from the front event-based vision sensor; and acquiring additional information to update the viewpoint ([0192] The tracker can either attempt to restart from the same pose for the next data scan D.t+1, or it may require re-initialization using Global Localization techniques).

Regarding claim 11, Petrovskaya discloses wherein the processor assembly tracks the real-world scene and/or the viewpoint of the user by determining whether the viewpoint of the user has been displaced based on a front event-based vision sensor of the front sensor assembly and if deemed necessary acquiring additional information ([0192] The tracker can either attempt to restart from the same pose for the next data scan D.t+1, or it may require re-initialization using Global Localization techniques).

Regarding claim 12, Petrovskaya is silent to wherein acquiring additional information includes acquire information from a front depth sensor and/or a front camera of the front sensor assembly to update the viewpoint.

Newman discloses wherein acquiring additional information includes acquire information from a front depth sensor and/or a front camera of the front sensor assembly to update the viewpoint (the head location one can use SDKs and software libraries that usually use the front camera(s) of the device for this purpose)



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the RGB Depth camera of Petrovskaya to include wherein acquiring additional information includes acquire information from a front depth sensor and/or a front camera of the front sensor assembly to update the viewpoint as described by Newman.

 The motivation for doing so would have been to render a virtual object responsive to a specific trigger and at least partially in accordance with a context state of the device (Newman,[0006]).

Therefore, it would have been obvious to combine Petrovskaya and Newman to obtain the invention as specified in claim 12.

Regarding claim 13, Petrovskaya discloses wherein the processor assembly tracks the real-world scene and/or the viewpoint of the user by determining whether an object in the scene has moved based on a rear event- based vision sensor of the one or more event-based vision sensors and if deemed necessary acquiring additional information ([0094] The virtual model has an origin 725 relative to which objects, such as the chair 705b may be oriented. While there is no “central frame of reference” in the physical world to facilitate understanding, one may consider a “real-world” coordinate frame having an origin).

Regarding claim 14, Petrovskaya discloses wherein acquiring additional information includes acquire information from a rear depth sensor and/or a rear camera to update the scene map  ([0069] how the camera (e.g., a depth capturing camera such as an RGBD sensor—one will recognize that some embodiments may employ a depth sensor without RGB capture capability) is positioned with respect to the model or some static reference coordinate system (“world coordinates”)).

Regarding claim 15, Petrovskaya discloses wherein the processor assembly tracks the real-world scene and/or the viewpoint of the user by determining whether a pose of the mobile computing device has changed and acquiring additional information if deemed necessary ([0192] The tracker can either attempt to restart from the same pose for the next data scan D.t+1, or it may require re-initialization using Global Localization techniques).

Regarding claim 16, Petrovskaya discloses wherein acquiring additional information includes acquiring additional information from an inertial measurement unit and/or a rear depth sensor and/or a rear camera to update a scene map  ([0091] . An example IMU sensor which may be used is a “VectorNav VN100”).

Regarding claim 17, Petrovskaya is silent to wherein the event-based vision sensors detect OFF-events as discrete decreases in light intensity and/or ON-events as discrete increases in light intensity for pixels of the event-based vision sensors.

 Newman discloses wherein the event-based vision sensors detect OFF-events as discrete decreases in light intensity and/or ON-events as discrete increases in light intensity for pixels of the event-based vision sensors ([0123] visual analysis software will see `slow` lighting changes which it may be able to deal with rather than disturbing high frequency light intensity changes, [0124] If the light intensity is low, the tracking software module may turn on the LED to light the tracked object.).

Petrovskaya and Newman are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the RGB Depth camera of Petrovskaya to include wherein the event-based vision sensors detect OFF-events as discrete decreases in light intensity and/or ON-events as discrete increases in light intensity for pixels of the event-based vision sensors as described by Newman.

 The motivation for doing so would have been to render a virtual object responsive to a specific trigger and at least partially in accordance with a context state of the device (Newman,[0006]).

Therefore, it would have been obvious to combine Petrovskaya and Newman to obtain the invention as specified in claim 17.

Regarding claim 18, Petrovskaya discloses wherein the mobile computing device is a smartphone or tablet computing device ([0068] device (e.g., a tablet device, a mobile phone device, etc.)).

Conclusion
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Change can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619